UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                               No. 99-20748
                             Summary Calendar

                                   TIM DAWSON,

                                                      Plaintiff - Appellant,

                                     VERSUS

 CITY OF HOUSTON, TEXAS, HOUSTON FIRE DEPARTMENT; SAMUEL RUFFINO,
Individually, and In His Official Capacity as Captain of the
Houston Fire Department; A B WHITEHORN, Individually, and In His
Official Capacity as Deputy Chief of the Houston Fire Department;
DANIEL D SHARP, Individually, and In His Official Capacity as Fire
Fighter of the Houston Fire Department; STAN P NADOLSKI,
Individually, and In His Official Capacity as Investigator of the
Internal Affairs Division of the Houston Fire Department; CITY OF
HOUSTON,

                                                     Defendants - Appellees.


             Appeals from the United States District Court
                   for the Southern District of Texas
                                   (H-99-589)


                             DECEMBER 22, 1999
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

      Appellant Timothy Dawson filed suit in the Southern District

of   Texas   under   42   U.S.C.    §   1983   for   alleged   procedural   and

substantive due process violations and for state tort law claims of

intentional infliction of emotional distress and civil conspiracy.



      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
Dawson’s injuries allegedly arose out of a four day suspension

without     pay      from       the    Houston          Fire       Department        due     to

insubordination.         Dawson received notice of the suspension on June

22,   1996,    and    on    July      8,    1996,      he    requested      review     by    an

independent hearing examiner.                    On June 27, 1997, the independent

hearing examiner reduced the suspension to three days.                                 Dawson

filed suit on February 25, 1999.                        The district court granted

summary judgment for the Appellees finding 1) the claims barred by

the applicable two-year statute of limitations; 2) a lack of

subject   matter      jurisdiction           by      operation     of    the   Texas      Local

Government Code; and 3) that the Appellees are but one entity and

are thus incapable of conspiring against Dawson.                               The district

court   also   denied       Dawson’s        motion      for    a   new    trial.       Dawson

appealed.

      Having carefully reviewed the record and fully considered the

arguments of the parties, we conclude that the district court

correctly determined that the suit was barred by the statute of

limitations       both     because     the        period     commenced      upon   Dawson’s

notification of the suspension on June 22, 1996, See Freeze v.

Griffith, 849 F.2d 172, 175 (5th Cir. 1988), and because the

limitations period was not tolled during the pendency of the review

by the independent hearing examiner.                        See Holmes v. Texas A & M

University,     145 F.3d 681,       684-85      (5th    Cir.      1998).      We    also

conclude,     therefore,        that       the    district     court      properly     denied

Dawson’s motion for a new trial.

      Accordingly, we AFFIRM without reaching the district court’s


                                                 2
alternative bases for the summary judgment.




                                3